The word "heirs" is nomen generalissimum, and in a comprehensive sense may include all kinds of heirs; and so, natural heirs may do the same thing. The common understanding would say at once that natural heirs meant children, and looking at the situation and relation of the parties and all the circumstances, we think this was the meaning of the testatrix. She well understood that no one could have unnatural heirs; and as the word heirs alone might include both lineal and collateral, we think she intended something less than the whole class, and that she meant "children or issue" by the term natural heirs.
Again, if it be understood to mean heirs generally, then the proposition is fatal to itself, inasmuch as it was impossible for either to die without an heir. Upon the death of either one, the other was her (374) collateral heir. Reductio ad absurdum. Our conclusion derives force from Battle's Revisal, ch. 42, secs. 3, 5.
PER CURIAM.                                                  Affirmed.